Citation Nr: 0916783	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  07-39 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which granted service connection for 
erectile dysfunction.  The Veteran appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review. 

A hearing was held in May 2008, at the Des Moines RO, before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the testimony is in the claims file.

In October 2008, the Board remanded the Veteran's claim to 
afford him a VA examination.  An examination was scheduled 
for November 2008, which the Veteran attended.  The 
examination involved a thorough examination of the Veteran, 
and it adequately addressed the relevant rating criteria.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that 
a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  Therefore, the Board finds that 
its remand directives have been fully complied with.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

The Veteran's erectile dysfunction, which includes loss of 
erectile power, inversion of the penis, penile fibrosis, and 
shortening to 4 cm, is analogous to removal of half or more 
of the penis.



CONCLUSION OF LAW

The criteria for an initial 30 percent rating for erectile 
dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 
4.115b, Diagnostic Code 7520 to 7522, 7599 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

As discussed above, this appeal arises from the Veteran's 
disagreement with the initial evaluation following the grant 
of service connection for erectile dysfunction.  The United 
States Court of Appeals for the Federal Circuit and the 
United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the Veteran's claim for 
service connection was ultimately granted, the Board also 
finds that VA does not run afoul of the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  Identified private and VA 
treatment records are on file.  The Veteran has not 
identified any other records that he wished VA to obtain on 
his behalf.  Moreover, in addition to obtaining all available 
relevant medical records, VA afforded the Veteran VA 
examinations in May 2006 and November 2008 to evaluate his 
erectile dysfunction.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's erectile dysfunction is currently 
rated as noncompensable, by analogy, pursuant to 38 C.F.R. § 
4.115b, Diagnostic Code 7522.  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be "built 
up" as follows: The first 2 digits will be selected from 
that part of the schedule most closely identifying the part, 
or system, of the body involved; the last 2 digits will be 
"99" for all unlisted conditions.

Under Diagnostic Code 7522, a 20 percent evaluation is 
assigned when two distinct elements are met.  The Veteran 
must have a penile deformity and the loss of erectile power.  
As noted above, the Veteran is currently in receipt of a 
noncompensable evaluation because in every instance where the 
Rating Schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  

A footnote to Diagnostic Code 7522 provides that entitlement 
to special monthly compensation under 38 C.F.R. § 3.350 
should also be considered.  In this context, entitlement to 
special monthly compensation (SMC) based on loss of use of a 
creative organ was granted in the July 2006 rating decision, 
and the Veteran has not appealed that determination.  
Therefore, the Board will not further address SMC in this 
decision.

The Board has considered whether another rating code or codes 
are "more appropriate" than the ones used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Here, rating 
by analogy, the Board has also considered whether a higher 
(30 percent) rating could be assigned under Diagnostic Code 
7520, Penis, removal half or more.  See 38 C.F.R. § 4.20 
(2008) (when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous).

The Veteran was afforded a VA examination in November 2008.  
At that examination, the examiner stated that the Veteran had 
a loss of erectile power.  He also stated that the Veteran 
had a penile deformity, in that his penis measured 4 cm in 
length, and in spite of the fact that he was circumcised, he 
appeared not to be because of inversion of the penis.  In 
addition, the examiner noted that 2 cm behind the glans, the 
penile tissue had thickened and suggested fibrosis.  

Accordingly, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that he meets the requirements for an 
initial 30 percent schedular rating, but no higher, for his 
service-connected erectile dysfunction.  As was noted above, 
the November 2008 VA examiner stated that the Veteran had a 
loss of erectile power and a penile deformity.  He also 
stated that the Veteran's penis measured 4 cm in length and 
that he had shortening of the penis after his prostate 
surgery.  Thus, although the Veteran did not experience the 
anatomical removal of half or more of his penis, the Board 
finds that the permanent shortening of the Veteran's penis 
that he experienced as a result of his prostate surgery more 
nearly approximates.  In this regard, the Board takes notice 
to studies that indicate that the average male penis length 
between 6 and 8 cm.  P.H. Gebhard & A.B. Johnson, The Kinsey 
Data: Marginal tabulations of the 1938-1963 interviews 
conducted by The Institute for Sex Research 179 (W.B. 
Saunders 1979).  Resolving doubt in his favor, the Board 
finds the shortening of the Veteran's penis to 4 cm 
represents a removal, by analogy, of more than half the 
penis.  

The Board notes that a 30 percent evaluation is the highest 
evaluation available under Diagnostic Code 7520.  Higher 
ratings under Diagnostic Codes 7521 (Penis removal of glans) 
and Diagnostic Code 7522 do not support a higher rating.  

Recognition is given to the fact that Diagnostic Code 7520 
provides for a rating of 30 percent for removal of half or 
more of the penis or a rating for voiding dysfunction.  Here, 
the Veteran is already in receipt of a 40 percent rating for 
voiding dysfunction due to the residuals of his prostate 
cancer (Diagnostic Code 7528).  A rating for voiding 
dysfunction due to the Veteran's erectile dysfunction 
(removal of half or more of the penis) would violate the rule 
against pyramiding. 

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that an initial 30 percent evaluation is appropriate and that 
there is no basis for awarding a higher evaluation for 
erectile dysfunction at any point during the appeal period.  
38 C.F.R. §§ 4.115b, Diagnostic Codes 7520 to 7524.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
erectile dysfunction is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected erectile dysfunction has caused frequent periods of 
hospitalization or marked interference with his employment.  
In this regard, at the November 2008 VA examination, the 
examiner stated that the Veteran had retired in 2001 due to 
psychiatric problems.  Thus, the evidence of record did not 
indicate, nor did the Veteran contend, that he had marked 
interference with employment due solely to his service- 
connected erectile dysfunction.  More importantly, the Board 
finds that the rating criteria to evaluate erectile 
dysfunction reasonably describe the claimant's disability 
level and symptomatology and he has not argued to the 
contrary.  In addition, the Veteran is currently in receipt 
of special monthly compensation for loss of use of a creative 
organ.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to a 30 percent evaluation for service-connected 
erectile dysfunction, but not higher, is granted, subject to 
law and regulations governing an award of monetary 
compensation.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


